UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 24, 2014 DM Products, Inc. (Exact name of registrant as specified in its charter) Nevada 333-165961 45-0460095 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identifica­tion No.) P.O. Box 2458, Walnut Creek, California 94595 (Address of Principal Executive Offices) 925-943-2090 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01Entry Into A Material Definitive Agreement On December 24, 2014, DM Products, Inc., a Nevada corporation (the “Company”), entered into a Stock Purchase Agreement (the “Agreement”) with four accredited investors pursuant to which the Company issued an aggregate of 58,904,964 shares of common stock, or approximately 97% of the issued and outstanding common stock of the Company, at an aggregate purchase price of approximately $350,000. At the Closing, Kurt L. Cockrum and James Clark resigned from all offices of the Company as of December 24, 2014. The above description of the Agreement does not purport to be complete and is qualified in its entirety by reference to the Agreement, which is attached here to as Exhibit 4.1 to this Current Report on Form 8-K. The board of directors and shareholders holding a majority of the common stock of the Company approved the Agreement and the transactions contemplated under the Agreement. Item 3.02Unregistered Sales of Equity Securities. The disclosures set forth in Item 1.01 above are incorporated by reference into this Item 3.02. These securities were not registered under the Securities Act. These securities qualified for exemption under Section 4(2) of the Securities Act since the issuance of securities by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of securities offered. We did not undertake an offering in which we sold a high number of securities to a high number of investors. In addition, these shareholders had the necessary investment intent as required by Section 4(2) of the Securities Act since the Conventions Shareholders agreed to and received share certificates bearing a legend stating that such securities are restricted pursuant to Rule 144 of the Securities Act. This restriction ensures that these securities would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Act. Item5.01Changes in Control of Registrant. The disclosures set forth in Item 1.01 above are incorporated by reference into this Item 5.01.As a result of the transaction described in Item 1.01 above, New Asia Holdings Limited acquired approximately 90% of the total votes entitled to be cast at any meeting of shareholders, giving it voting control of the Company.New Asia Holdings Limited obtained the funds for the purchase of the Company’s common stock in the transaction from its available cash on hand. Item5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (a)Resignation of Directors The disclosures set forth in Item 1.01 above are incorporated by reference into this Item 5.02(a). There were no disagreements between Mr. Cockrum or Mr. Clark and us or any officer or director of the Company. (b) Resignation of Officers The disclosures set forth in Item 1.01 above are incorporated by reference into this Item 5.02(b). (c) Appointment of Directors Effective December 24, 2014, Lin Kok Peng and Allister Lim Wee Sing were appointed as members of the Board of Directors. (d)Appointment of Officers Effective December 24, 2014, Lin Kok Peng was appointed President, Chief Executive Officer, Chief Financial Officerand Secretary of the Company.The Company will hire additional officers in the near future. The business background descriptions of the newly appointed officer and directors are as follows: Lin Kok Peng Mr. Lin has been anentrepreneur and a managing director of several property investment and construction interior consultancy firm since 2005, He leads over 10 companies and has over 10 years of experience in property, construction and also investments experiences. Jeffrey brings strategic focus, vision and excellent judgement towards his companies. With more than 10 years of experience across various wide industries enable him to significantly impact profitability and grown objectives to his companies. His first start up (Free Space Intent) from a small construction interior consultancy firm to right now one of the largest construction interior consultancy firms in Singapore. Education 2010Masters in Business Administration (De Lasalle University) 2000Bachelor of Science in Business Management (De Lasalle University) Work Experience 2014 - Present Managing Director of New Asia Holdings Limited 2012- Present Director of Goldin Shipping Pte Ltd 2012 – Present Managing Director of Klin Capital Resources Pte Ltd 2011 – Present Managing Director of FSI Investment Holdings Pte Ltd 2009 – Present Managing Director of Free Space Intent Pte Ltd 2006 –Present Managing Directorof FS Intent Pte Ltd Mr. Lin received the Entrepreneur of the Year Award (EYA), the oldest Award in Singapore that salutes and honours local entrepreneurs who have shown outstanding performance as business owners, be it emerging or established enterprises, in their chosen field of entrepreneurship, several times: 2010 Successful Entrepreneur 2011 Successful Entrepreneur 2012 Successful Entrepreneur Top 100 Singapore Excellence Award 2012/2013 Singapore Entrepreneurs' Award 2013 AllisterLim Wee Sing Education · 2001:New York State Bar Examinations · 1999:Admitted as an Advocate and Solicitor of the Supreme Court of the Republic of Singapore · 1998:Bachelor of Laws (Honours) LL.B. (Hons) National University of Singapore Work Experience 2005 - present Principle Partner of the law firm of Allister Lim & Thrumurgan, Singapore, established April 2005. 2004-2005 SeniorAssociateDirectorwith the law firm of PKWong&Associates LLC, Singapore. 2003-2004 Legal Associate with the law firm of PK Wong & Advani, Singapore . 1999-2003 LegalAssistantwiththe law firm of HarryEliasPartnership, Singapore Item 9.01 Financial Statement and Exhibits. (d) Exhibits. Exhibit No. Description Exhibit No. Description Form of Stock Purchase Agreement. * *Attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DM Products, Inc. Date: December 29, 2014 By: /s/ Lin Kok Peng Name: Lin Kok Peng Title: Chief Executive Officer
